Citation Nr: 0502152	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  04-36 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
December 1951 and from December 1951 to October 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions rendered by the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).


REMAND

The most recent clinical treatment records presently 
associated with the claims folder consist of VA outpatient 
treatment records from the Brooklyn, New York, VA Medical 
Center (VAMC) dated from January 2003 to September 5, 2003, 
as well as the report of July 2004 VA medical examination.  

However, December 2004 statements from Nancy A. Haliskoe, 
APRN, BC-PC, and Alice Beal, MD, suggest that additional 
pertinent VA medical records are not presently associated 
with the claims folder.  Ms. Haliskoe noted that the veteran 
had been admitted to Palliative Care from the Primary Care 
Clinic as an outpatient in May 2004.  Similarly, he was 
admitted to the hospital in April 2004 and treated for atrial 
fibrillation and a pulmonary embolism complicated by 
pneumonia and COPD.  He was receiving follow-up treatment and 
was considered to be a risk for developing a future pulmonary 
embolus.  On remand, the RO should ensure that all pertinent 
VA outpatient treatment records are associated with the 
claims folder.  

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The veteran should be requested to 
provide any pertinent evidence in his 
possession and to either provide a copy 
of any medical records, not already of 
record, pertaining to treatment or 
evaluation of him for any pulmonary 
problems since his discharge from service 
or to provide the identifying information 
and any authorization necessary to enable 
the RO to obtain such evidence on his 
behalf.

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  If the RO is unsuccessful 
in its efforts to obtain any such 
evidence, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence.

3.  In any event, the RO should obtain 
all pertinent outpatient treatment 
records from the Brooklyn, New York, VAMC 
for the period since September 2003.  

4.  The RO should also undertake any 
other development it determines to be 
warranted.  

5.  The RO should then adjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



